Case 19-50155-rlj7 Doc 16 Filed 08/13/19 Entered 08/13/19 15:21:36 Page 1 of 7

Mr. Chad Smith

Attorney at Law

State Bar No. 24027867

8008 Slide Road, Suite 33
Lubbock, Texas 79424-2828
806/783-0056 (Telephone)
806/771-2008 (Facsimile)
ATTORNEY FOR VISTA BANK

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE NORTHERN DISTRICT OF TEXAS

LUBBOCK DIVISION
IN RE: §
§

PAMELA RENEE RILEY § CASE NO. 19-50155-RLJ13
§
DEBTOR §

VISTA BANK’S AGREED MOTION FOR RELIEF FROM THE AUTOMATIC STAY

NO HEARING WILL BE CONDUCTED ON THIS MOTION UNLESS A WRITTEN
OBJECTION IS FILED WITH THE CLERK OF THE UNITED STATES
BANKRUPTCY COURT AND SERVED UPON THE PARTY FILING THIS PLEADING
WITHIN TWENTY (20) DAYS FROM THE DATE OF SERVICE UNLESS THE COURT
SHORTENS OR EXTENDS THE TIME FOR FILING SUCH RESPONSE. IF NO
OBJECTION IS TIMELY SERVED AND FILED, THIS PLEADING SHALL BE
DEEMED TO BE UNOPPOSED, AND THE COURT MAY ENTER AN ORDER
GRANTING THE RELIEF SOUGHT. IF AN OBJECTION IS FILED AND SERVED IN
A TIMELY MANNER, THE COURT WILL THEREAFTER SET A HEARING, IF YOU
FAIL TO APPEAR AT THE HEARING, YOUR OBJECTION MAY BE STRICKEN.
THE COURT RESERVES THE RIGHT TO SET A HEARING ON ANY MATTER.

VISTA BANK hereby files this VISTA BANK’s Agreed Motion from the Automatic Stay.
In support of the Motion, VISTA BANK respectfully represents the following:
I. JURSIDICTION AND VENUE
1. This Court has jurisdiction over the subject matter of this Motion pursuant to 28
U.S.C. § 1334(b) and the standing order of reference of the district court. This matter is a core
proceeding. 28 U.S.C. § 157(b)(1), (b)(2)(G).

2. Venue in this Court is proper under 28 U.S.C. § 1409(a).

 

Agreed Motion for Relicf from Automatic Stay Page -}
Case 19-50155-rlj7 Doc 16 Filed 08/13/19 Entered 08/13/19 15:21:36 Page 2 of 7

Il. BACKGROUND

3. On June 28, 2019 (the “Petition Date”), PAMELA RENEE RILEY (the
‘“Debtors’”) filed the above referenced case (the “Case”) as a Chapter 13 proceeding under the
United States Bankruptcy Code (the “Bankruptcy Code”). Debtors initial proposed Chapter 13
plan does not show payment in full to Vista Bank.

4. The obligation Debtor owes to Vista Bank is a joint obligation of Debtor,
Neighborhood Academy, Inc. and William S. Riley, Jr. Attached hereto is Exhibit “A” is a file
marked copy of the Default Judgment rendered in Vista Bank’s favor against Debtor,
Neighborhood Academy, Inc. and William S. Riley, Jr.

5. Pursuant to 11USC Section 1301, the filing of a Chapter 13 proceeding institutes
a stay of action against any co-debtor. Vista Bank seeks to have relief from the automatic stay to
proceed with further collection efforts against Neighborhood Academy, Inc. and William S.
Riley, Jr.

III. RELIEF REQUESTED AND BASIS THEREFOR

6. VISTA BANK requests the entry of an order lifting the automatic stay to permit
VISTA BANK to exercise its non-bankruptcy rights and remedies with respect to claims and
causes of action against co-debtors Neighborhood Academy, Inc. and William S. Riley, Jr. and
with respect to any non-judicial foreclosure or remedies with respect to such indebtedness.

7. VISTA BANK is entitled to relief under section 362(d)(1) of the Bankruptcy
Code for cause, including lack of adequate protection, because: (a) the Debtor and the
Bankruptcy Estate do not have the funds to provide for adequate security; (b) the debtors
preliminary Chapter 13 plan does not show payment in full to Vista Bank; and (c) VISTA BANK
has established claims against Neighborhood Academy, Inc. and William S. Riley, Jr. and should

be entitled to proceed with collection efforts against the co-debtors.

 

Agreed Motion for Relief from Automatic Stay Page -2-
Case 19-50155-rlj7 Doc 16 Filed 08/13/19 Entered 08/13/19 15:21:36 Page 3 of 7

8. Further, Debtors has agreed to Motion for Relief from Automatic Stay.

9. Cause exists for relief from the automatic stay provisions of section 362 of the
Bankruptcy Code to permit VISTA BANK to proceed with further collection efforts against co-
debtors, Neighborhood Academy, Inc. and William S. Riley, Jr. Cause likewise exists for relief
from the automatic stay provisions of section 362 of the Bankruptcy Code to permit VISTA
BANK to recover any available proceeds.

FOR ALL OF THE ABOVE REASONS, VISTA BANK requests that the Court enter an
order (i) granting this Motion; (ii) vacating the automatic stay as to VISTA BANK’S ability to
proceed with collection efforts against co-debtors, Neighborhood Academy, Inc. and William S.
Riley, Jr. and (iii) granting VISTA BANK such other and further relief to which VISTA BANK
is entitled.

Respectfully submitted this 13th day of August, 2019.

Respectfully submitted,

/s/ Chad Smith

CHAD SMITH

State Bar No. 24027867

The Law Office of Chad Smith, P.C.
8008 Slide Road, Suite 33

Lubbock, Texas 79424-2828
Chad@csmithfirm.com
806/783-0056 (Telephone)
806/771-2008 (Facsimile)

 

Agreed Motion for Relief from Automatic Stay Page -3-
Case 19-50155-rlj7 Doc 16 Filed 08/13/19 Entered 08/13/19 15:21:36 Page 4 of 7

CERTIFICATE OF CONFERENCE

On July , 2019, Chad Smith, counsel for VISTA BANK, conferred with the Trustee
Robert B. Wilson and the Trustee indicated he does not oppose the relief requested herein.

On July , 2019, Chad Smith, counsel for VISTA BANK conferred with Debtor’s
attorney, Elizabeth Huffman, and Debtor does not oppose the relief requested herein.

 

/s/ Chad Smith

CERTICATE OF DELIVERY

I hereby certify that on the 13th day of August, 2019, a true and correct copy of the above
and foregoing instrument was sent by First Class U.S. mail or electronic document transfer to:

Elizabeth Huffman
1706 14" Street
Lubbock, Texas 79401

Robert B. Wilson
1407 Buddy Holly Ave.
Lubbock, Texas 79401

United States Trustee
1100 Commerce Street
Room 976

Dallas, TX 75242

/s/ Chad Smith
Chad Smith

 

tgrced Motion for Relicf froni Automatic Stas Page -4
Case 19-50155-rlj7 Doc 16 Filed 08/13/19 Entered 08/13/19 15:21:36 Page 5of 7

Exhibit “A”’
Case 19-50155-rlj7 Doc 16 Filed 08/13/19 Entered 08/13/19 15:21:36 Page 6 of 7

Filed 5/29/2019 4:40 PM
Barbara Sucsy

District Clerk

Lubbock County, Texas

ARG

CAUSE NO. 2019535057

VISTA BANK IN THE 72" DISTRICT COURT

VS. IN AND FOR

NEIGHBORHOOD ACADEMY, INC.;
PAMELA RILEY; and WILLIAM S.

RILEY, JR. LUBBOCK COUNTY, TEXAS

§
§
§
§
§
§
§
§
§
DEFAULT JUDGMENT

On this day came on to be considered the above-referenced cause wherein VISTA BANK, is
Plaintiff and NEIGHBORHOOD ACADEMY, INC.; PAMELA RILEY; and WILLIAM S. RILEY,
JR. are collectively Defendants. Plaintiff appeared in person and by and through its attorney of
record, Chad Smith. Having been duly served with service of Citation, NEIGHBORHOOD
ACADEMY, INC.; PAMELA RILEY; and WILLIAM S. RILEY, JR. each failed to answer and
appear herein. The Court finds that the Citations were returned and filed with the Clerk in the
manner required by law.

(J) Defendants are indebted to Plaintiff on overdrawn Account Number ****832 and the
outstanding balance owed to Plaintiff on such overdrawn checking account is EIGHT THOUSAND
EIGHT HUNDRED ONE AND 15/100THS DOLLARS ($8,801.15) as of May 24, 2019.

(2) Defendants are indebted to Plaintiff on overdrawn Account Number ****713 and the
outstanding balance owed to Plaintiff on such overdrawn checking account is THREE THOUSAND
TWO HUNDRED EIGHT AND 00/100THS DOLLARS ($3,208.00) as of May 24, 2019.

(3) Defendants are indebted to Plaintiff on overdrawn Account Number ****008 and the

outstanding balance owed to Plaintiff on such overdrawn checking account is ONE THOUSAND

TWO HUNDRED TWENTY-FIVE AND 14/100THS DOLLARS ($1,225.14) as of May 24, 2019.
Case 19-50155-rlj7 Doc 16 Filed 08/13/19 Entered 08/13/19 15:21:36 Page 7 of 7

(4) Thus, the total outstanding balance owed on all three of the overdrawn checking
accounts is TWELVE THOUSAND EIGHT HUNDRED AND 82/I00THS DOLLARS
($13,234.29).

(5) Plaintiff is entitled to recover reasonable and necessary attorney’s fees in the
prosecution of this case as set forth herein.

(6) All just and lawful credits, payments, and offsets have been allowed to Defendants on
this indebtedness.

IT IS, THEREFORE, ORDERED, ADJUDGED AND DECREED that Plaintiff shall have
and recover from NEIGHBORHOOD ACADEMY, INC.; PAMELA RILEY; and WILLIAM S.
RILEY the sum of TWELVE THOUSAND EIGHT HUNDRED AND 82/100THS DOLLARS
($13,234.29) as of May 24, 2019 with interest accruing at a rate of 18% per annum.

IT IS FURTHER ORDERED, ADJUDGED AND DECREED that Plaintiff shall have and
recover reasonable attommey’s fees from Defendants in the amount of $2,750.50, plus interest at the
rate of 5% per annum until paid.

IT IS FURTHER ORDERED, ADJUDGED AND DECREED that the Plaintiff shall have all
Writs of Execution and all other processes as may be necessary to enforce the Judgment of this
Court. All costs are assessed against the Defendants.

All relief not expressly granted is hereby denied.

SIGNED, RENDERED AND ORDERED ENTERED this the 29 dayof May 2019.

Judge Presiding #

Dejault Judgment Page
